Appeal from decisions of the Workmen’s Compensation Board, filed November 20, 1972, July 24, 1975, January 27, 1977 and April 7, 1977. The board found: "based on the evidence in the record, that claimant was under the direct supervision and control of the National Maritime Union and was paid $40.00 per week plus room and board for services rendered while being trained for a job aboard ship. The Board panel finds employee-employer relationship.” There is substantial evidence on this record to support the findings of the board. Decisions affirmed, without costs. Koreman, P. J., Greenblott, Kane, Larkin and Mikoll, JJ., concur.